JUDGMENT

MUSGRAVE, Senior Judge:
This action was previously before the Court on cross-motions for summary judgment. The Court denied both motions and ordered the parties to submit a proposed scheduling order setting a date for trial. See BOUSA, Inc. v. United States, slip op. 01-53, 25 CIT_(Apr. 26, 2001). After several amendments to the scheduling order, the parties have now submitted a Stipulation for Judgment on Agreed Statement of Facts.
Upon consideration of the parties’ stipulation, it is hereby
ORDERED that the appropriate Bureau of Customs and Border Protection officials shall reliquidate the entries at issue and pay the resulting refunds in accordance with the stipulation of the parties, and it is further
ORDERED that this action is decided and final judgment shall be entered.